UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 FOR THE QUARTERLY PERIOD ENDED September 30, 2007 OR [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 333-130767 CHINA YOUTV CORP. (Formerly Admax Resources, Inc.) (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Oceanic Business Centre 2300 1066 West Hastings Street Vancouver, British Columbia Canada V6E 3X2 (Address of principal executive offices, including zip code.) (604) 601-8274 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] As of November 12, 2007, the Company had shares of common stock outstanding. The Registrant is a Shell Company. Yes [ ] No [X] PART I. ITEM 1. - FINANCIAL STATEMENTS China YouTV Corp. (formerly Admax Resources Inc.) (A Development Stage Company) Balance Sheets (Expressed in US Dollars) September 30, June 30, 2007 2007 (Unaudited) (Audited) ASSETS Current Assets Cash $ 2,280 $ 7,922 Prepaid expenses 129,698 157,954 Total Current Assets 131,978 165,876 Investment in joint venture - - Total Assets $ 131,978 $ 165,876 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIENCY) Current Liabilities Accounts payable and accrued liabilities $ 48,849 $ 36,795 Due to related party 80,120 62,120 Total current liabilities 128,969 98,915 Stockholders' Equity (Deficiency) Preferred stock, $0.00001 par value; authorized 1,000,000,000 shares, Issued and outstanding: 0 and 0 shares, respectively - - Common stock, $0.00001 par value; authorized 1,000,000,000 shares, Issued and outstanding: 24,160,000 and 24,160,000 shares, respectively 242 242 Additional paid-in capital 270,948 270,948 Deficit accumulated during the development stage (268,181 ) (204,229 ) Total stockholders' equity (deficiency) 3,009 66,961 Total Liabilities and Stockholders' Equity (Deficiency) $ 131,978 $ 165,876 See notes to financial statements. China YouTV Corp. (formerly Admax Resources Inc.) (A Development Stage Company) Statements of Operations (Expressed in US Dollars) Three months ended September 30, Cumulative during the development stage (May 18, 2005 to September 30, 2007) 2007 2006 (Unaudited) (Unaudited) (Unaudited) Revenues $ - $ - $ - Expenses General and administrative 63,952 6,360 260,709 Impairment of mineral claim acquisition costs and mineral claim exploration and carrying costs - 1,818 7,794 Total costs and expenses 63,952 8,178 268,503 Income (loss) from operations (63,952) (8,178) (268,503) Interest income - - 322 Net Loss $ (63,952) $ (8,178) $ (268,181) Net Loss per share Basic and diluted $ (0.00) $ (0.00) Number of common shares used to compute loss per share Basic and Diluted 24,160,000 23,800,000 See notes to financial statements. China YouTV Corp. (formerly Admax Resources Inc.) (A Development Stage Company) Statements of Stockholders' Equity (Deficiency) For the period May 18, 2005 (Inception) to September 30, 2007 (Expressed in US Dollars) Common Stock, $0.00001 Par Value Additional Paid-in Capital Deficit Accumulated During the Development Stage Total Stockholders' Equity (Deficiency) Shares Amount Common stock issued to two officers and directors for cash on May 19, 2005 at a price of $0.000001 per share 10,000,000 $ 100 $ (90) $ - $ 10 Net loss - - - (14,936) (14,936) Balance, June 30, 2005 10,000,000 100 (90) (14,936) (14,926) Common stock issued for cash on September 29, 2005 at a price of $0.0025 per share 13,800,000 138 34,362 - 34,500 Net loss for the year - - - (27,540) (27,540) Balance, June 30, 2006 23,800,000 238 34,272 (42,476) (7,966) Common stock contracted on March 10, 2007 to be issued for services to be rendered from April 1, 2007 to September 30, 2008 (issued July 1, 2007) 250,000 3 187,497 - 187,500 Common stock issued on June 22, 2007 for consulting services rendered 100,000 1 44,679 - 44,680 Common stock issued on June 22, 2007 for legal services rendered 10,000 - 4,500 - 4,500 Net loss for the year ended June 30, 2007 - - - (161,753) (161,753) Balance, June 30, 2007 24,160,000 242 270,948 (204,229) 66,961 Net loss for the three months ended September 30, 2007 - - - (63,952) (63,952) (Unaudited) Balance, September 30, 2007 (Unaudited) 24,160,000 242 270,948 (268,181) 3,009 See notes to financial statements. China YouTV Corp. (formerly Admax Resources Inc.) (A Development Stage Company) Statements of Cash Flows (Expressed in US Dollars) Three months ended September 30, Cumulative during the development stage 2007 2006 (May 18, 2005 to September 30, 2007) (Unaudited) (Unaudited) (Unaudited) Cash Flows from Operating Activities Net income (loss) (63,952) $ (8,178) $ (268,181) Adjustments to reconcile net income (loss) to net cash provided by (used for) operating activities: Impairment of mineral claim acquisition costs - - 6,033 Stock-based compensation 31,250 - 111,680 Changes in operating assets and liabilities Prepaid expenses (2,994) - (4,698) Accounts payable and accrued liabilities 12,054 (1,682) 48,849 Net cash provided by (used for) operating activities (23,642) (9,860) (106,317) Cash Flows from Investing Activities Mineral claim acquisition costs incurred - - (6,033) Net cash provided by (used for) investing activities - - (6,033) Cash Flows from Financing Activities Loans from related party 18,000 18,000 80,120 Proceeds from sales of common stock - - 34,510 Net cash provided by (used for) financing activities 18,000 18,000 114,630 Increase (decrease) in cash (5,642) 8,140 2,280 Cash, beginning of period 7,922 17,523 - Cash, end of period 2,280 $ 25,663 $ 2,280 Supplemental disclosures of cash flow information: Interest paid - $ - $ - Income taxes paid - $ - $ - See notes to financial statements. CHINA YOUTV CORP. (formerly ADMAX RESOURCES INC.) (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS September 30, 2007 (Unaudited) Note 1Interim Financial Statements The unaudited financial statements as of September 30, 2007 and for the three months ended September 30, 2007 and 2006, and for the period May 18, 2005 (inception) to September 30, 2007 have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with instructions to Form 10-QSB.In the opinion of management, the unaudited financial statements have been prepared on the same basis as the annual financial statements and reflect all adjustments, which include only normal recurring adjustments, necessary to present fairly the financial position as of September 30, 2007 and the results of operations and cash flows for the periods ended September 30, 2007 and 2006.The financial data and other information disclosed in these notes to the interim financial statements related to these periods are unaudited.The results for the three month period ended September 30, 2007 is not necessarily indicative of the results to be expected for any subsequent quarter of the entire year ending June 30, 2008.The balance sheet at June 30, 2007 has been derived from the audited financial statements at that date. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to the Securities and Exchange Commission’s rules and regulations.These unaudited financial statements should be read in conjunction with our audited financial statements and notes thereto for the year ended June 30, 2007 as included in our report on Form 10-KSB. Note 2Organization and Business Operations China YouTV Corp. (the “Company”) was incorporated in the State of Nevada on May 18, 2005 under the name Admax Resources, Inc., which name was changed in March 2007. From May 18, 2005 to March 15, 2007, the Company’s business operations were limited to the acquisition of a mineral claim in British Columbia, Canada and the performance of limited exploration work. On March 16, 2007, the Company entered into a Joint Venture Agreement with Beijing Hua Ju Net Media Technology Co. Ltd. (“Hua Ju”) for a term of 20 years to be organized in Beijing, China. The purpose of the Joint Venture is to conduct a video sharing web site and other related internet interactive media businesses in China. See Note 3. On January 29, 2007 the Company effectuated a 10 for 1 forward stock split. The financial statements have been retroactively adjusted to reflect this stock split. Note 3 Prepaid Expenses Prepaid expenses consist of: September 30, June 30, 2007 2007 (Unaudited) Stock consideration issued to consultants under Consultancy Services Agreement $187,500 $187,500 Accumulated amortization (62,500) (31,250) Unamortized balance 125,000 156,250 Other 4,698 1,704 Total $129,698 $157,954 On March 10, 2007, the Company executed a Consultancy Services Agreement with three consultants. Under this agreement, the consultants are to perform certain specified consulting services relating to an on-line video sharing business for a term of 18 months commencing April 1, 2007. The total consideration to be paid the consultants was 250,000 free trading shares of Company common stock (which was issued and delivered on July 1, 2007). The Company recorded the $187,500 estimated fair value of the 250,000 shares at March 10, 2007 as a prepaid expense and is amortizing the $187,500 over the 18 month term of the agreement. For the three months ended September 30, 2007, $31,250 of the $187,500 is included in general and administrative expenses in the statement of operations and $125,000 of the $187,500 is included in prepaid expenses in the balance sheet at September 30, 2007. Note 4 Joint Venture with Beijing Hua Ju Net Media Technology Co. Ltd. (“Hua Ju”) Under the Joint Venture Agreement, the Company is to contribute 510,000 China Yuan Renminbi (“RMB”) ($67,677 translated at the September 30, 2007 exchange rate) to the Joint Venture, is to own 51% of the joint venture company, is to appoint a majority of the seats on the board of directors, is to provide the required working capital for the Joint Venture, and is to be in charge of the Joint Venture’s accounting management. Hua Ju is to contribute 490,000 RMB ($65,023 translated at the September 30, 2007 exchange rate) to the Joint Venture, is to own 49% of the joint venture company, is to appoint a minority of the seats on the board of directors, is to contribute its website (www.cnboo.com) and customer contracts to the Joint Venture, and is to be in charge of the Joint Venture’s daily operations for at least three years. Also under the Joint Venture Agreement, the Company has agreed to issue 20,000,000 newly issued shares of its common stock to Hua Ju or its designee as additional consideration for entering into the agreement, in an offering intended to be exempt from registration under the Securities Act of 1933, as amended (the “Act”), pursuant to Regulation S promulgated pursuant to the Act. At November 14, 2007, the Joint Venture has not yet been approved by the People’s Republic of China (“PRC”) authorities. Accordingly, no fundings or operations have commenced yet. The president of the Company is also the president of Hua Ju. Note 5 Due to Related Party The due to related party liability is due the Company’s chief executive officer, does not bear interest, and is due on demand. Note 6Stockholders’ Equity On January 18, 2006, the Securities and Exchange Commission (“SEC”) “declared effective” the Company’s registration statement on Form SB-2 to register the 13,800,000 shares of Company common stock owned by the then 44 non-affiliates of the Company. On January 29, 2007, the Company effectuated a 10 for 1 forward stock split. The financial statements have been retroactively adjusted to reflect this stock split. On May 4, 2007, the Company registered 5,000,000 shares of its common stock pursuant to a Registration Statement on Form S-8 filed with the SEC. The shares may be issued to employees, directors, officers, consultants, advisors and other persons pursuant to the Company’s 2007 Non-Qualified Stock Compensation Plan. On June 22, 2007, the Company issued 100,000 shares as compensation for services provided by a consultant (valued at $44,680) and 10,000 shares for legal services rendered (valued at $4,500). On July 1, 2007, the Company issued a total of 250,000 shares to three consultants pursuant to a Consultancy Services Agreement dated March 10, 2007. See Note 3. On Oct.4, 2007, the Company issued a total of 4,500,000 shares to five consultants pursuant to a Consultancy Services Agreement dated Oct.1, 2007. See Note 9 The Company has not issued any stock options or other convertible securities. Note 7 Income Taxes No provisions for income taxes have been recorded since the Company has incurred net losses since inception. At September 30, 2007, deferred tax assets consist of: Net operating loss carryforward $91,182 Less valuation allowance (91,182) Net $ Based on management’s present assessment, the Company has not yet determined it to be more likely than not that a deferred tax asset of $91,182 attributable to the future utilization of the $268,181 net operating loss carryforward as of September 30, 2007 will be realized.Accordingly, the Company has provided a 100% allowance against the deferred tax asset in the financial statements at September 30, 2007.The Company will continue to review this valuation allowance and make adjustments as appropriate. The net operating loss carryforward expires in years 2025, 2026, 2027 and 2028 in the amounts of $14,936, $27,540, $161,753 and $63,952 respectively. Current tax laws limit the amount of loss available to be offset against future taxable income when a substantial change in ownership occurs.Therefore, the amount available to offset future taxable income may be limited. Note 8 Commitments and Contingencies On March 22, 2007, the British Columbia Securities Commission (the “Commission”) sent the Company an Order for Production of certain documents and records. In August and September 2007, the Commission issued three Halt Trade Orders to the Company because the Commission claimed it became aware of unsolicited electronic mail (spam) promoting the Company’s securities. The Company has responded to all inquires of the Commission and has advised the Commission that they were not involved in any way in the creation or dissemination of the spam, nor do they have any information as to its origin. Note 9 Subsequent Events On October 1, 2007, the Company executed a Consultancy Services Agreement with five consultants. Under this agreement, the consultants are to perform certain specified consulting services relating to an on-line video sharing business for a term of 18 months commencing October 1, 2007. The total consideration to be paid the consultants was 4,500,000 free trading shares of Company common stock (which was issued and delivered on October 4, 2007). The Company will record the $315,000 estimated fair value of the 4,500,000 shares at October 1, 2007 as a prepaid expense and will amortize the $315,000 over the 18 month term of the agreement. ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION This section of this report includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this report. These forward-looking states are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or our predictions. Plan of Operation We are a start-up, development stage company and have not yet generated or realized any revenues from our business activities. We were incorporated in the State of Nevada on May 18, 2005.Initially, we acquired the right to conduct exploration activities on one property, but we did not own the property.The property consists of one mineral claim containing 622 acres located in the Similkameen region of British Columbia, Canada. We had intended to explore for gold on the property.We haven't found any commercially viable mineral deposit, or a reserve, yet. We do not plan to have further exploration on this property. On March 16, 2007, we signed a Definitive Agreement with HuaJu NetMedia to set up a Joint Venture in China and set foot in the Chinese Internet video sharing field. The formation of the Joint Venture is in process. According to the Agreement, we own 51% of the joint venture company and will provide the required working capital for the Joint Venture. HuaJu will be in charge of the daily operation of the Joint Venture. HuaJu has agreed to conduct its video sharing business only through the Joint Venture, and has agreed to contribute its web site, www.CnBoo.com and customer contracts to the Joint Venture. www.CnBoo.com ("CnBoo") is the online video site belonging to the Joint Venture established by China YouTV Corp. and HuaJu. It is a video viewing site and social networking site that allows users to create their own profiles, post videos, and comment on each other's posts. The CnBoo web site is similar to YouTube (www.YouTube.com), the No. 1 online video site in operation. Within 2 years, CnBoo already has over 1.2 million members and over 2 million pieces of original digital video (DV) shorts. To increase membership and CnBoo's brand name awareness, HuaJu has worked both on-line and off-line. On-line: HuaJu has signed several agreements to enhance its on-line content, such as an agreement for CCTV's TV program "Exploring High and Low", an agreement with ManGoCity, a travel company, an agreement with Megadia to host a Humor channel on CnBoo web site, and the recently signed agreement with Music Nation and VVSky to add more music on its web site and the recent advertisement exchange agreement with 3g4a's subsidiary: Unlimited Chance Technology Development Co. Ltd. Off-line: HuaJu has signed several agreements to promote its 3G space cards, such as the agreement with Gome Electrical Appliances Holding Ltd., the largest chain store operator of electrical appliances in China to distribute its 3G digital space cards to Gome customers; an agreement with HURRAY, a NASDAQ listed company, for the launch of 3G experience terminals in Gome's stores; an agreement with ManGoCity, and a promotion agreement with Z-Card. HuaJu also has exclusive right from AIDS Prevention Education Project for Chinese Youth to negotiate with investors to install LED displays in the colleges and universities across China. All LEDs will have HuaJu and CnBoo's logo on it. The Company has shown increasing popularity as its CnBoo web sites has recently been ranked No.1 on Microsoft Live, No. 1 on Google China, No.7 on BaiDu, No.11 on Yahoo China and No.12 on Google China when searching for the keywords: on-line video, and on-line video sharing web sites. The Company also has launched its new version for enhanced functionality. The Company has changed its name to China YouTV this year to reflect its new business operations: the fast growing video sharing web site market in China. Liquidity and Capital Resources The Company had cash capital of $2,280 at September 30, 2007. The Company has no other capital resources other than the ability to use its common stock to achieve additional capital raising. Other than cash capital, its other assets would be illiquid. As of September 30, 2007, it had $131,978 in current assets, consisting of $2,280 cashand $129,698 prepaid expenses,and current liabilities of $ 128,969, consisting of $48,849 accounts payable and accrued expenses and $80,120 due to related party. As of September 30, 2007, our total assets were $131,978and our total liabilities were $128,969. We have no long-term debt as of September 30, 2007. ITEM 3. CONTROLS AND PROCEDURES (a) Evaluation of Disclosure Controls and Procedures: Disclosure controls and procedures are designed to ensure that information required to be disclosed in the reports filed or submitted under the Exchange Act is recorded, processed, summarized and reported, within the time period specified in the SEC's rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in the reports filed under the Exchange Act is accumulated and communicated to management, including the Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. As of the end of the period covered by this report, we carried out an evaluation, under the supervision and with the participation of our management, including our Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures. Based upon and as of the date of that evaluation, the Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures are effective to ensure that information required to be disclosed in the reports our files and submits under the Exchange Act is recorded, processed, summarized and reported as and when required. (b)Changes in Internal Control over Financial Reporting: There were no changes in our internal control over financial reporting identified in connection with our evaluation of these controls as of the end of the period covered by this report that could have affected those controls to the date of the evaluation referred to in the previous paragraph, including any correction action with regard to deficiencies and material weakness. There were no changes in our internal controls or in other factors that could significantly affect these controls subsequent to the date of their evaluation, including any deficiencies or material weaknesses of internal controls that would require corrective action. PART II. OTHER INFORMATION ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K The following exhibits are attached hereto: Exhibits Document Description 31.1 Certification of Principal Executive Officer pursuant to Rule 13a-15(e) and Rule 15d-15(e), promulgated under the Securities Exchange Act of 1934, as amended 31.2 Certification of Principal Financial Officer pursuant to Rule 13a-15(e) and Rule 15d-15(e), promulgated under the Securities Exchange Act of 1934, as amended 32.1 Certification Pursuant To 18 U.S.C. Section 1350, As Adopted Pursuant To Section 906 of The Sarbanes-Oxley Act of 2002 (Chief Executive Officer) 32.2 Certification Pursuant To 18 U.S.C. Section 1350, As Adopted Pursuant To Section 906 of The Sarbanes-Oxley Act of 2002 (Chief Financial Officer) SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized on this14th day November, 2007. CHINA YOUTV CORP. (Registrant) BY: /s/ James Wei James Wei President, Principal Executive Officer and a member of the Board of Directors BY: /s/ Jie Wang Jie Wang Principal Financial Officer, Principal Accounting Officer, Treasurer, Secretary and a member of the Board of Directors
